United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 02-2022
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Western District of Missouri.
Larry D. Hughes,                          *
                                          *
             Appellant.                   *

                                ________________

                                Submitted: February 11, 2003
                                    Filed: June 6, 2003
                                ________________

Before HANSEN,1 Chief Judge, LOKEN and SMITH, Circuit Judges.
                           ________________

HANSEN, Circuit Judge.

       A jury found Larry D. Hughes guilty of being a felon in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(1). Defense counsel did not object to the
presentence report (PSR), which recommended that Hughes's offense level be reduced
by two levels for acceptance of responsibility under U.S. Sentencing Guidelines


      1
       The Honorable David R. Hansen stepped down as Chief Judge of the United
States Court of Appeals for the Eighth Circuit at the close of business on March 31,
2003. He has been succeeded by the Honorable James B. Loken.
Manual § 3E1.1(a) because he went to trial to assert and preserve issues that did not
relate to his factual guilt.

      The district court2 adopted the PSR, resulting in a Guidelines imprisonment
range of twenty-one to twenty-seven months, and sentenced Hughes to twenty-four
months in prison and three years of supervised release. In this direct appeal, Hughes
makes one argument: trial counsel was ineffective for failing to request an additional
one-level acceptance-of-responsibility reduction under U.S.S.G. § 3E1.1(b)(1)
because, when Hughes was interviewed shortly after police recovered two firearms
from his apartment, he admitted to police that he owned the guns and had traded
drugs for them. If Hughes had received an additional one-level reduction, his
Guidelines imprisonment range would have been eighteen to twenty-four months.

       When claims of ineffective assistance of trial counsel are asserted on direct
appeal, we ordinarily defer them to 28 U.S.C. § 2255 proceedings. "Except where a
miscarriage of justice would obviously result or the outcome would be inconsistent
with substantial justice, ineffective assistance of counsel issues are more
appropriately raised in collateral proceedings because they normally involve facts
outside the original record." United States v. Woods, 270 F.3d 728, 730 (8th Cir.
2001), cert. denied, 535 U.S. 948 (2002). We see no reason to deviate from our usual
rule in this case because Hughes "raised no claim of ineffective assistance of counsel
in the district court, the record is undeveloped in this regard, and justice does not
beckon us to consider his claim on direct review." Id. "We consequently reject the
claim without prejudice to his right to raise it in collateral proceedings," id., where
the district court can evaluate Hughes's police interview to determine if he "timely
provid[ed] complete information to the government" within the meaning of
§ 3E1.1(b)(1), trial counsel can be questioned to determine why he did not seek the


      2
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
                                          2
additional one-level reduction, and the district court can consider whether it would
have imposed the same twenty-four-month prison term under either Guidelines range.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         3